Title: From Thomas Jefferson to William Short, 14 October 1792
From: Jefferson, Thomas
To: Short, William



Sir
Philadelphia Oct. 14. 1792.

It was not till yesterday that I learned what had happened to the letters and papers which were forwarded to you by the Sion. As she was bound directly for Amsterdam, it was thought better to submit to the risk of the sea, the only one we thought them exposed to, than, by sending duplicates, to run the further risk of their getting to other hands. As it has turned out we suffer all the inconveniencies of a loss by the sea, and are far from being satisfied as to the other danger. Copies of those several papers will be sent you by another vessel sailing from hence directly for Amsterdam. As soon as you receive them you will be pleased to proceed without loss of time in the execution of what they  commit to you, going by land or water as you shall judge best. The letter and instruction of Apr. 24. lodged with Mr. Fenwick requires your attention, as to it’s safekeeping, tho’ I send you copies herewith.
I had ceased to write to you at Amsterdam since the date of mine of Mar. 18. because I thought no subsequent letter would find you there, and have since written only that of Apr. 24. lodged at Bordeaux, supposing no other could get to you before you would enter Spain, to which country I have experienced the almost impossibility of getting a letter. In the mean time I have received your Nos. 92. to 106. inclusive, except 102. or 103. One of these dated June 25. has been received, but not having it by me I cannot ascertain it’s No. The other has not come to hand. The only article in any of these which seems to require answer is that wherein you mention the expediency of our having a Consul at Amsterdam. We have never named one, because no proper subject has ever been proposed. The appointment is not calculated to induce a person to go there, and we know of but one American settled there, and his character not ascertained. Indeed it will not be till we have some further experience, that we shall be able to know what sort of character will do for the consulship there. This appointment must therefore lie over.
I have desired Mr. Taylor (now the Chief clerk of my office) to send you not only the sequel to the newspapers sent you in March, but another set of those if to be had, as also the laws and other printed papers then lost. From the newspapers you will learn the transactions and state of things here. With respect to the Indian war, this summer has been employed by us in disposing the Indians to peace, and preparing for war if they will not make peace. There is little probability of accomodation, and therefore a continuance of the war is rather to be expected.—We have another tolerably fruitful year added to the five or six successively good ones which had preceded it. Early frosts have done some injury to the productions of the autumn.—You cannot count on letters from hence regularly after you enter Spain. The most probable channel which occurs at present is Colo. Humphreys. It would therefore be well if you could settle any safe communication with him. If you go by water, this might be a motive for your landing at Lisbon rather than any other port. I am with great & sincere esteem Dear Sir Your most obedient & Most humble servt.

Th: Jefferson

